FROM COOS CIRCUIT COURT.
We have lately decided that that part of sec. 13, ch. 79, of the act of 1874, which provides for committing certain causes to referees for trial, is not in conflict with the constitution. Copp v. Henniker, 55 N.H. 179. At the time the order was made in the present case, the act was clearly broad enough to include it; but since that time, and while the matter has been pending in this court, the law has been amended by excepting causes of this sort from its operation; — and, inasmuch as no commission has been issued and no steps taken for a hearing, we are of opinion that the order of reference should be rescinded, so that the cause may proceed according to the law now in force.
SMITH J., and FOSTER, C. J., C C., concurred.
Case discharged. *Page 183